Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a method of recycling comprising melting or dissolving previously additively manufactured objects.
Group II, claim(s) 12, drawn to a packaged resin product.
Group III, claim(s) 13, drawn to a method of coating or producing an object.
Group IV, claim(s) 14-18, drawn to a plastic composition.
Group V, claim(s) 19-25, drawn to a method of recycling comprising fragmenting previously additively manufactured objects.
Group VI, claim(s) 26, drawn to a particulate composition.
Group VII, claim(s) 27, drawn to a method of using a particulate composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is a method and Group II is a product thus they do not have the same technical features.
Group I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is a method of recycling and Group III is a method of coating thus they do not have the same technical features.
Group I and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is a method and Group IV is a composition thus they do not have the same technical features.
Group I and V lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is a method and Group V is a different method thus they do not have the same technical features.
Group I and VI lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is a method and Group VI is a product formed by a different method thus they do not have the same technical features.
Group I and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is a method of recycling a material and Group VII is an additive manufacturing process thus they do not have the same technical features
Group II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group III is a coating method and Group II is a product thus they do not have the same technical features.
Group II and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is a product and Group IV is a composition thus they do not have the same technical features.
Group II and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group II is a product and Group V is a method producing a different product thus they do not have the same technical features
Group II and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Groups II is a product and Group VII is a method of additive manufacturing thus they do not have the same technical features.
Group III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group III is a coating method and Group IV is a composition thus they do not have the same technical features.
Group III and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group III is a coating method and Group V is a method of recycling thus they do not have the same technical features.
Group III and VI lack unity of invention because the groups do not share the same or corresponding technical feature. Group III is a coating method and Group VI is a composition thus they do not have the same technical features.
Group III and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Group III is a coating method and Group VII is a method of additive manufacturing thus they do not have the same technical features.
Group IV and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group IV is a composition and Group V is a method of recycling using fragmentation thus they do not have the same technical features. 
Group IV and VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group IV is a composition and Group VI different composition thus they do not have the same technical features.
Group IV and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Group IV is a composition and Group VII is a method of additive manufacturing thus they do not have the same technical features.
Group V and VI lack unity of invention because the groups do not share the same or corresponding technical feature. Group V is a method of recycling using fragmentation and Group VI is a composition thus they do not have the same technical features.
Group V and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Group V is a method of recycling using fragmentation and Group VII is a method of additive manufacturing thus they do not have the same technical features.
Group VI and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Group VI is a composition and Group VII is a method of additive manufacturing thus they do not have the same technical features.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744